STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.   2022   KW   0557

VERSUS


STANLEY         JAMES   BRUMFIELD                                          JULY   18,       2022




In   Re:          Stanley       James        Brumfield,        applying     for    supervisory
                  writs,       32nd         Judicial       District      Court,    Parish          of

                  Terrebonne,         No.    713, 585.




BEFORE:           HOLDRIDGE,       PENZATO,      AND     LANIER,   JJ.


           WRIT    DENIED.



                                                         GH
                                                         AHP
                                                         WIL




COURT      OF   APPEAL,       FIRST    CIRCUIT




                1.(;j
        DEPUTY      CLERK     OF   COURT
                  FOR   THE   COURT